Exhibit 10.19

FORM OF NONSTATUTORY STOCK OPTION AGREEMENT

This Nonstatutory Stock Option Agreement is made as of                     
between BMC Software, Inc., a Delaware corporation (the “Company”), and the
recipient                          (“Executive”).

To carry out the purposes of the BladeLogic, Inc. 2007 Stock Option and
Incentive Plan (the “Plan”), by affording Executive the opportunity to purchase
shares of common stock, par value $.01, of the Company (“Stock”), and in
consideration of the mutual agreements and other matters set forth herein, in
the Plan, and in that certain Employment Agreement by and between the Company
and Executive, as the same may be amended from time to time (the “Employment
Agreement”), the Company and Executive hereby agree as follows:

1.        Grant of Option.  The Company hereby irrevocably grants to Executive
the right and option (“Option”) to purchase all or any part of an aggregate of
XXXX shares of Stock, on the terms and conditions set forth herein and in the
Plan, which Plan is incorporated herein by reference as a part of this
Agreement. This Option shall not be treated as an incentive stock option within
the meaning of section 422(b) of the Internal Revenue Code of 1986, as amended
(the “Code”).

2.        Purchase Price.  The purchase price of Stock purchased pursuant to the
exercise of this Option shall be $XXXX per share. For all purposes of this
Agreement, fair market value of Stock shall be determined in accordance with the
provisions of the Plan.

3.        Exercise of Option.  Subject to the earlier expiration of this Option
as herein provided, this Option may be exercised, by written notice (in the form
prescribed by the Company from time to time) to the Company at its principal
executive office addressed to the attention of the President or the Treasurer,
at any time and from time to time after the date of grant hereof, but, this
Option shall not be exercisable for more than a percentage of the aggregate
number of shares offered by this Option determined in accordance with the
following schedule:

This Option becomes exercisable with respect to the first 2.08333% of the shares
subject to this Option when you complete 1 month of continuous service from the
Date of Grant and with respect to an additional 1/48th of shares subject to this
Option when you complete each month of continuous service thereafter.

Notwithstanding the foregoing, if, within the 12-month period beginning on the
date upon which a Change of Control occurs, Executive experiences a Termination
of Employment without Cause or due to a resignation by the Executive within 60
days of an event that constitutes Good Reason, then this Option shall become
immediately and fully exercisable on the date of such termination. For purposes
of the preceding sentence, the terms “Change of Control,” “Cause” and “Good
Reason” shall have the meanings assigned to such terms in the Employment
Agreement. Additionally, in the event Executive takes an unpaid leave of absence
from the Company (1) Executive’s right to exercise this Option shall be
suspended three months after the beginning of such leave, (2) Executive’s right
to exercise this Option shall be reinstated if Executive returns to active
employment with the Company within 12 months after the beginning of such leave,
and (3) if Executive does not return to active employment with the Company
within 12 months after the beginning of such leave, then, for purposes of this
Option, Executive shall be

 

-1-



--------------------------------------------------------------------------------

considered to have experienced a Termination of Employment on the date such
leave began. Further, notwithstanding the exercise schedule set forth above,
(i) while Executive is on an unpaid leave of absence, further vesting of shares
stops and this Option is exercisable (to the extent provided in the preceding
sentence) only as to the number of shares Executive was entitled to purchase
hereunder as of the date such leave began, and (ii) if Executive returns to
active employment with the Company within 12 months after the beginning of such
leave, then the exercise schedule set forth above shall be reinstated (subject
to the provisions of clause (i) of this sentence).

This Option is not transferable otherwise than by bequest or the laws of descent
and distribution. This Option may be exercised only while Executive remains an
employee of the Company and will terminate and cease to be exercisable upon
Executive’s Termination of Employment, except that:

(a)        If the Termination of Employment occurs by reason of Disability, then
this Option may be exercised by Executive (or Executive’s estate or the person
who acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of Executive) at any time during the period of
one year following such termination, but only as to the number of shares
Executive was entitled to purchase hereunder as of the date of such Termination
of Employment.

(b)        If Executive dies while in the employ of the Company, then
Executive’s estate, or the person who acquires this Option by will or the laws
of descent and distribution or otherwise by reason of the death of Executive,
may exercise this Option at any time during the period of one year following the
date of Executive’s death, as follows: (i) if Executive had attained age 65 at
the time of Executive’s death, then this Option may be exercised in full; and
(ii) if Executive had not attained age 65 at the time of Executive’s death, then
this Option may be exercised only as to the number of shares Executive was
entitled to purchase hereunder as of the date of Executive’s death.

(c)        If the Termination of Employment is for any reason other than as
described in (a) or (b) above, then, unless such Termination of Employment is
for Cause (as such term is defined in the Employment Agreement as in effect on
its original effective date) or as otherwise provided in Paragraph 7 below, this
Option may be exercised by Executive at any time during the period of one year
following such termination, or by Executive’s estate (or the person who acquires
this Option by will or the laws of descent and distribution or otherwise by
reason of the death of Executive) during a period of one year following
Executive’s death if Executive dies during such one year period, but in each
case only as to the number of shares Executive was entitled to purchase
hereunder upon exercise of this Option as of the date of such Termination of
Employment.

This Option shall not be exercisable in any event after the expiration of six
years from the date of grant hereof, and this Option shall not become
exercisable with respect to any additional shares after the Executive’s
Termination of Employment. Except as provided in Paragraph 4, the purchase price
of shares as to which this Option is exercised shall be paid in full at the time
of exercise in cash (including check, bank draft or money order payable to the
order of the Company). No fraction of a share of Stock shall be issued by the
Company upon exercise of an Option or accepted by the Company in payment of the
purchase price thereof; rather, Executive shall provide a cash payment for such
amount as is necessary to

 

-2-



--------------------------------------------------------------------------------

effect the issuance and acceptance of only whole shares of Stock. Unless and
until a certificate or certificates representing such shares shall have been
issued by the Company to Executive, Executive (or the person permitted to
exercise this Option in the event of Executive’s death) shall not be or have any
of the rights or privileges of a stockholder of the Company with respect to
shares acquirable upon an exercise of this Option.

4.        Cashless Exercise.  Executive (or the person permitted to exercise
this Option in the event of Executive’s death) may direct, in a properly
executed written notice, a cashless exercise of this Option pursuant to the
procedures established by the Committee and in effect on the date of such
exercise of this Option. Notwithstanding the foregoing, the Company shall not be
required to comply with, and may unilaterally terminate, the right of Executive
(or such person) to request a cashless exercise of this Option if, as a result
of a change in the accounting rules and regulations applicable to the Company,
or the interpretation thereof, compliance with such provisions will result in
the imposition of adverse financial reporting requirements on the Company.

5.        Withholding of Tax.  To the extent that the exercise of this Option or
the disposition of shares of Stock acquired by exercise of this Option results
in compensation income to Executive for federal, state or foreign income tax
purposes, Executive shall deliver to the Company at the time of such exercise or
disposition such amount of money or shares of Stock as the Company may require
to meet its obligation under applicable tax laws or regulations, and, if
Executive fails to do so, the Company is authorized to withhold from any cash or
Stock remuneration then or thereafter payable to Executive any tax required to
be withheld by reason of such resulting compensation income. Upon an exercise of
this Option, the Company is further authorized in its discretion to satisfy any
such withholding requirement out of any cash or shares of Stock distributable to
Executive upon such exercise.

6.        Status of Stock.  Until the shares of Stock acquirable upon the
exercise of this Option have been registered for issuance under the Securities
Act of 1933, as amended (the “Act”), the Company will not issue such shares
unless the holder of this Option provides the Company with a written opinion of
legal counsel, who shall be satisfactory to the Company, addressed to the
Company and satisfactory in form and substance to the Company’s counsel, to the
effect that the proposed issuance of such shares to such Option holder may be
made without registration under the Act. In the event exemption from
registration under the Act is available upon an exercise of this Option,
Executive (or the person permitted to exercise this Option in the event of
Executive’s death), if requested by the Company to do so, will execute and
deliver to the Company in writing an agreement containing such provisions as the
Company may require to assure compliance with applicable securities laws.

Executive agrees that the shares of Stock which Executive may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal, state, or foreign
securities laws. Executive also agrees that (a) the certificates representing
the shares of Stock purchased under this Option may bear such legend or legends
as the Company deems appropriate in order to assure compliance with applicable
securities laws, (b) the Company may refuse to register the transfer of the
shares of Stock purchased under this Option on the stock transfer records of the
Company if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of any applicable securities law, and
(c) the Company may give related instructions to its transfer agent, if any, to
stop registration of the transfer of the shares of Stock purchased under this
Option.

 

-3-



--------------------------------------------------------------------------------

7.        Obligations under the Employment Agreement.    In connection with
Executive’s employment by the Company, the Company or an Affiliate thereof shall
provide Executive with access to the confidential information of the Company and
its Affiliates, or shall provide Executive the opportunity to develop business
good will inuring to the benefit of the Company and its Affiliates, or shall
entrust business opportunities to Executive. Executive has agreed, and hereby
agrees, as specified in more detail in the Employment Agreement and/or
Executive’s Invention and Non-Disclosure Agreement with the Company, to maintain
the confidentiality of the Company’s and its Affiliates’ information and to
exercise the highest measures of fidelity and loyalty in the protection and
preservation of the Company’s and its Affiliates’ goodwill and business
opportunities. As part of the consideration for the Option granted to Executive
hereunder; to protect the Company’s and its Affiliates’ confidential
information, the business good will of the Company and its Affiliates that has
been and will in the future be developed in Executive, or the business
opportunities that have been and will in the future be disclosed or entrusted to
Executive by the Company and its Affiliates; and as an additional incentive for
the Company and Executive to enter into this Agreement, the Company and
Executive agree that if, during the term of Executive’s employment with the
Company or within a 12-month period (or such longer period, if any, as required
for non-competition by Executive under the terms of his or her Employment
Agreement) following the date upon which Executive terminates employment with
the Company (the “Restrictive Period”), Executive fails for any reason to comply
with any of the restrictive covenants set forth in the Employment Agreement (as
in effect on the original effective date of the Employment Agreement), then
(a) this Option shall immediately terminate and cease to be exercisable and
(b) the Company shall be entitled to recover from Executive, and Executive shall
pay to the Company, an amount of money equal to A multiplied by B, where A
equals the amount of the gain, if any, that Executive received from the exercise
of this Option during the period beginning on the date that is one year before
the date of Executive’s termination of employment with the Company and ending on
the date this Option terminates and ceases to be exercisable as provided herein,
and B equals the fraction X divided by Y, where X equals the number of days in
the Restrictive Period minus the number of consecutive days following
Executive’s Termination of Employment during which Executive remained in
compliance with the restrictive covenants set forth in the Employment Agreement,
and Y equals the number of days in the Restrictive Period.

If any of the restrictions set forth in this Paragraph 7 are found by a court to
be unreasonable, or overly broad in any manner, or otherwise unenforceable, the
parties hereto intend for such restrictions to be modified by the court so as to
be reasonable and enforceable and, as so modified, to be fully enforced.

8.        Employment Relationship.    For purposes of this Agreement, Executive
shall be considered to be in the employment of the Company as long as Executive
remains an employee of either the Company, an Affiliate or a corporation or a
parent or subsidiary of such corporation assuming or substituting a new option
for this Option. Any question as to whether and when there has been a
Termination of Employment, and the cause of such termination, shall be
determined by the Committee charged with the general administration of the Plan,
and its determination shall be final. Unless otherwise provided in a written
employment agreement, nothing herein shall modify the at-will nature of the
employment relationship between Executive and the Company.

 

-4-



--------------------------------------------------------------------------------

9.        Acknowledgment of Nature of Plan and Option.    In accepting this
Agreement, Executive acknowledges that:

(a)        the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan;

(b)        the award of Options is voluntary and occasional and does not create
any contractual or other right to receive future awards of Options, or benefits
in lieu of Options even if Options have been awarded repeatedly in the past;

(c)        all decisions with respect to future awards, if any, will be at the
sole discretion of the Company;

(d)        Executive’s participation in the Plan is voluntary;

(e)        the future value of the Stock that may be purchased pursuant to the
Option is unknown and cannot be predicted with certainty;

(f)         the value of Stock acquired upon the exercise of the Option may
increase or decrease in value;

(g)        notwithstanding any terms or conditions of the Plan to the contrary,
in the event of involuntary termination of Executive’s employment (whether or
not in breach of applicable laws), Executive’s right to any future Options under
the Plan or to vest in any Options hereunder, if any, will terminate effective
as of the date that Executive is no longer actively employed and will not be
extended by any notice period mandated under applicable law; furthermore, in the
event of involuntary termination of employment (whether or not in breach of
applicable laws), Executive’s right to exercise the Option after termination of
employment, if any, will be measured in accordance with Section 3 of this
Agreement and will not be extended by any notice period mandated under
applicable law; the Committee shall have the exclusive discretion to determine
when Executive is no longer actively employed for purposes of the Option; and

(h)        Executive acknowledges and agrees that, regardless of whether
Executive’s employment is terminated with or without cause, notice or
pre-termination procedure or whether Executive asserts or prevails on a claim
that Executive’s employment was terminable only for cause or only with notice or
pre-termination procedure, Executive has no right to, and will not bring any
legal claim or action for, (a) any damages attributable to the exercisable
portion of the Option or the Stock purchased upon exercise of such portion of
the Option, or both, or (b) termination of the portion of the Option that is not
exercisable under this Agreement at the time Executive’s employment is
terminated.

10.        Data Privacy Protection Waiver. Executive acknowledges that in
connection with the administration of this Agreement and of Executive’s
employment relationship with the Company, relevant personal information
concerning Executive must be transferred to locations of the Company where the
relevant administrative and human resources functions are performed from time to
time (which may be

 

-5-



--------------------------------------------------------------------------------

outside Executive’s country of residence), and access to such information may be
granted to employees, agents and service providers of the Company who are
involved in such administration. Executive expressly consents to this transfer,
access, and related processing of personal information, including transfer
across national borders, and acknowledges that such transfer, access and
processing are necessary for the administration and performance of, and
compliance with, this Agreement, and administration of the employment
relationship. Executive voluntarily waives any provision of any local, national,
or supranational law (such as, without limitation, the European Union’s Data
Protection Directive and national laws enacted in response thereto, or laws of
similar effect in other jurisdictions) which would prohibit or otherwise
regulate such transfer, access and processing.

11.        Compliance with Age Discrimination Rule – Applicable Only to
Participants Who Are Subject to the Law in the European Union.  The grant of the
Option and the terms and conditions governing the Option are intended to comply
with the age discrimination provisions of the European Union (EU) Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”), for any Participant who is subject to the laws in the
EU. To the extent a court or tribunal of competent jurisdiction determines that
any provision of the Option is invalid or unenforceable, in whole or in part,
under the Age Discrimination Rules, the court or tribunal, in making such
determination, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

12.        Recovery of Fringe Benefit Tax – Applicable Only to Participants Who
Are Subject to the Law in India.  To the extent the Company is liable for the
Fringe Benefit Tax imposed by the laws in India, Executive shall deliver to the
Company at the time such Fringe Benefit Tax is due such amount of money or
shares of Stock as the Company may require to meet its obligation under the
applicable tax laws or regulations, and, if Executive fails to do so, the
Company is authorized to withhold from any cash or Stock remuneration then or
thereafter payable to Executive the amount of any Fringe Benefit Tax required to
be paid with respect to the Option.

13.        Surrender of Option.  At any time and from time to time prior to the
termination of this Option, Executive may surrender all or a portion of this
Option to the Company for no consideration by providing written notice to the
Company at its principal executive office addressed to the attention of the
President or the Treasurer. Such notice shall specify the number of shares with
respect to which this Option is being surrendered and, if this Option is being
surrendered with respect to less than all of the shares then subject to this
Option, then such notice shall also specify the date upon which this Option
became (or would become) exercisable in accordance with Paragraph 3 with respect
to the shares being surrendered.

14.        Binding Effect; Controlling Document.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under Executive. In the event of a conflict between
the text of this Agreement and the Employment Agreement, the text of this
Agreement shall control.

15.        Plan Provisions Control.  This Agreement is subject to the terms of
the Plan. To the extent that any of the terms of this Agreement are inconsistent
with the provisions of the Plan, the provisions of the Plan control. Any
capitalized terms contained herein which are not otherwise defined in this
Agreement have the meaning ascribed to such terms in the Plan.

 

-6-



--------------------------------------------------------------------------------

16.        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, UNITED STATES OF AMERICA,
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Executive has executed this Agreement
by electronic acceptance via the on-line brokerage system, all as of the day and
year first above written.

 

BMC SOFTWARE, INC.

    RECIPIENT  

LOGO [g59527exa_pg007.jpg]

 

   

 

 

Michael Vescuso

    Signature  

Senior Vice President, Administration

     

 

      Print Name  

 

-7-